Citation Nr: 1740808	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-34 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee instability as a residual of medial meniscectomy with chondromalacia patella and subluxation. 

2.  Entitlement to a rating in excess of 40 percent for left knee degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in pertinent part, denied entitlement to a TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board construes the Veteran's October 2014 Substantive Appeal as a Notice of Disagreement with the November 2013 adjudication of these claims, requiring issuance of a Statement of the Case (SOC) on remand.  See 38 C.F.R. § 20.201 (2014) Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Additionally, in his October 2014 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge, and this request has not been withdrawn.  See October 2014 VA Form 9.  Thus, a remand is necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC addressing the Veteran's entitlement to increased ratings for left knee degenerative joint disease and instability, including appellate rights.
 
2. Schedule the Veteran for a Board videoconference hearing.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




